Citation Nr: 0809610	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  04-27 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date prior to June 7, 2000 for 
the grant of service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from June 1968 until March 
1970. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2002 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia.

The Board first considered this appeal in February 2007 and 
remanded the claim for additional development.  The 
RO/Appeals Management Center (AMC) completed all requested 
development, but continued the denial of benefits sought.  As 
such, this matter is properly returned to the Board for 
appellate consideration.  


FINDINGS OF FACT

1.  The veteran did not appeal a July 1996 rating decision 
denying service connection for PTSD and as such it is final.

2.  A VA outpatient treatment record dated June 7, 2000 
provided the first diagnosis of PTSD with a nexus to military 
service.

3.  The June 7, 2000 VA outpatient treatment record is an 
informal claim to reopen the issue of entitlement to service 
connection for PTSD.

4.  The veteran's formal January 29, 2002, application to 
reopen his claim for service connection for PTSD was received 
by the RO on February 28, 2002.

4.  A formal or informal claim for service connection for 
PTSD was not received between the date of the notification of 
the July 1996 rating decision that denied service connection 
for PTSD and the June 7, 2000 VA outpatient treatment record 
which is an informal claim for benefits.


CONCLUSION OF LAW

The criteria for an effective date prior to June 7, 2000, for 
the grant of service connection for PTSD have not been met. 
38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2002); 
38 C.F.R. §§ 3.102, 3.151, 3.155, 3.157, 3.159, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran dated in June 2002, March 2006 and March 
2007 that fully addressed all notice elements.  Additionally, 
the veteran is challenging the effective date assigned 
following the grant of service connection.  In Dingess, the 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
medical records and VA outpatient treatment records.  The 
veteran submitted statements from a VA physician and lay 
statements in support of his claim.  The veteran also 
presented testimony at a September 2006 Board hearing.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Merits of the Claim

The RO granted the veteran's claim for service connection for 
PTSD in a September 2002 rating decision.  A 50 percent 
evaluation was assigned under 38 C.F.R. § 4.130, Diagnostic 
Code 9411 and an effective date of June 7, 2000 was assigned. 
The veteran seeks an earlier effective date for the grant of 
service connection for PTSD and contends that the date of his 
initial trauma, or January 3, 1970, should serve as the 
effective date.  Having carefully considered the claim in 
light of the record and the applicable law, it is clear that 
an effective date prior to June 7, 2000 is not warranted and 
the appeal will be denied.  

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase shall be 
fixed in accordance with the facts found, but shall be no 
earlier than the date of receipt of the application thereof. 
38 U.S.C.A. § 5110(a). The statutory provision is implemented 
by regulation which provides that the effective date for an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later. 38 C.F.R. 
§ 3.400.

As specifically provided in 38 U.S.C.A. § 5110(b)(1), the 
effective date of an award of disability compensation to a 
veteran shall be the day following the date of discharge or 
the release, if application therefore is received within one 
year from such date of discharge or release. See 38 C.F.R. 
§ 3.4(b)(1) (defining "disability compensation" as basic 
entitlement for a veteran who is disabled as a result of a 
disease or injury incurred or aggravated in the line of duty 
in active service). Moreover, the implementing regulation 
provides that the effective date for an award of direct 
service connection will be the day following separation from 
service or the date entitlement arose if the claim is 
received within one year after service separation; otherwise 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later. 38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. 38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  38 C.F.R. § 3.155.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if the formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of the 
receipt of the informal claim. 38 C.F.R. § 3.155.  

A report of an examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits. 38 C.F.R. § 3.157(a). Under 
38 C.F.R. § 3.157(b), once a formal claim for compensation 
has been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree, receipt of a report 
of examination or hospitalization by the VA will be accepted 
as informal claim for increased benefits for an informal 
claim to reopen.  Furthermore, these provisions apply only 
when such reports relate to examinations or treatment of a 
disability for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission. 38 C.F.R. § 3.157(b)(1).  
The mere presence of medical evidence of a disability does 
not constitute a claim; rather, the veteran must assert a 
claim either expressly or impliedly. VA is not required to 
conjure up issues not raised by the claimant. Brannon v. 
West, 12 Vet. App. 32, 35 (1998).

The veteran was discharged from service in March 1970.  
Directly after his separation the veteran applied for service 
connection for amputation of his left forearm and residuals 
of shell fragment wounds.  There was no indication the 
veteran applied for service connection for PTSD at that time, 
nor is there any indication the veteran submitted an 
application for PTSD within one year of his March 1970 
separation from service.  Therefore, an effective date of the 
date of discharge is not warranted.

As the claim was not received within a year after separation 
from service, it is the date of the receipt of the claim or 
the date entitlement arose which controls.  The veteran 
initially applied for service connection for PTSD in May 
1996. The RO denied the claim in a July 1996 rating decision.  
The veteran did not appeal the decision and as such it is 
final. 38 C.F.R. § 20.1103.  Thus, while the veteran had a 
prior claim for service connection for PTSD because the claim 
was decided and became final, it is no longer the appropriate 
point from which to determine the effective date of an award.

After the July 1996 denial of service connection, the RO did 
not receive a formal claim to reopen the claim for service 
connection until February 28, 2002.  Entitlement for the 
benefit arose June 7, 2000, the date of a VA outpatient 
treatment record which diagnoses PTSD and indicates the 
condition had a delayed onset from combat experience in 
Vietnam.  As discussed above, the effective date for a claim 
to reopen after final disallowance is the date of the claim 
to reopen or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(q)(2), (r).  The RO also construed the June 
7, 2000 VA outpatient treatment record to be an informal 
claim for benefits.  Although the June 2000 record does not 
meet the criteria of 38 C.F.R. § 3.157 as no formal claim was 
filed within one year, the Board notes that the RO never 
provided the veteran with an application form after receipt 
of the VA outpatient treatment records.  See 38 U.S.C.A. 
§5110; 38 C.F.R. § 3.155; Norris v. West, 12 Vet. App. 413, 
417.  Therefore, because the RO failed to provide a formal 
application form to the veteran, the June 2000 VA outpatient 
treatment record is accepted as the application for benefits. 
Id.

The evidence of record does not demonstrate any prior formal 
claim to reopen between the July 1996 rating decision and the 
currently assigned June 2000 effective date.  Nor is there 
any evidence the veteran submitted an informal claim 
expressing an intent to apply for service connection in 
accordance with 38 C.F.R. § 3.155 prior to June 2000.  
Specifically, treatment records prior to June 2000 do not 
reflect treatment for PTSD.  In fact, during the September 
2006 Board hearing, the veteran and his spouse testified that 
his first treatment for emotional or psychiatric symptoms was 
around 2000. 

The claim of service connection was granted on the basis that 
the veteran had submitted new and material evidence.  Thus, 
in reaching this conclusion regarding the assignment of an 
appropriate effective date of the granting of the benefit, 
the Board has carefully considered the provisions of 
38 C.F.R. § 3.156(c), which provides for retroactive 
evaluations when the new and material evidence consists of 
either supplemental reports from the service department, 
service records which had been misplaced and recently 
located, or corrections of errors by the service department. 
38 C.F.R. § 3.156(c).

The foregoing provision does not avail the veteran of an 
earlier effective date for the grant of service connection, 
as the July 1996 rating decision indicated the claim was 
denied as there was no evidence of a diagnosis and the 
subsequent September 2002 rating decision that granted the 
claim indicated the basis for reopening and granting the 
claim for service connection was not the receipt of 
additional service medical records (or corrections by the 
service department), but the receipt of VA outpatient medical 
records illustrating a diagnosis of PTSD and a nexus to 
service.

Therefore, the Board concludes that there is no basis for an 
effective date prior to June 7, 2000.  As the effective date 
can be no earlier than the date of receipt of the claim, June 
7, 2000, is the correct effective date in this particular 
instance. See 38 C.F.R. §§ 3.155, 3.400.  In this case, there 
simply is no legal authority for the Board to assign an 
earlier effective date as the RO has already assigned the 
earliest possible effective date for the grant of benefits.  
Accordingly, the claim for an effective date prior to June 7, 
2000 is denied.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

While the Board sympathizes with the veteran's position, VA 
does not have the authority to change the laws pertaining to 
entitlement to the benefits authorized by Congress.  See 
Spencer v. West, 13 Vet. App. 376 (2000); Duro v. Derwinski, 
2 Vet. App. 530, 532 (1992).  


ORDER

An effective date prior to June 7, 2000 for the grant of 
service connection and compensation for PTSD is denied.


____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


